DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to claims 1-3 and 5-10 in the response filed on 28th January, 2021 are acknowledged. 
Claims 1-10 remain pending in the application. 
Claims 1-10 are examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the processor configured to display a recorded endoscope image (claim 1) and the processor configured to display information (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Interpretation
In regards to claim 1, the claim reads “store information related to the display time measured” [lines 11-12]. As set forth here, this could be any information whatsoever. 
	In regards to claim 2, the claim reads “determine whether the image different from the image of interest has been observed properly based on the retained second reference observation time and the retained time information” [lines 7-9]. As nothing whatsoever results from this comparison, this is equivalent to simply measuring the time information, as that is implicitly compared to all possible times.
	In regards to claim 5, the claim reads “the processor is configured to retain information related to a cumulative display time of each endoscopic image”. As set forth here, this could be any information whatsoever, including the display time mentioned in claim 1. 
	In regards to claim 8, the claim reads “the processor is configured to determine whether the nearby image has been observed properly based on the time information on the nearby image captured within a predetermined distance from where the image of interest was captured or the time information on the nearby image captured within a 
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
In regards to claim 1, the claim reads “the processor being configured to” [line 3] and “display a recorded endoscopic image” [line 7]. As processors are not display devices, this is inoperative and therefore lacks utility. 
In regards to claim 9, the claim reads “the processor is further configured to display information indicating that observation has not been performed properly” [lines 2-4]. As processors are not display devices, this is inoperative and therefore lacks credible utility.
Claim Rejections - 35 USC § 112
The applicant's amendments to claims 1-3, 6-7 and 9-10 to overcome the 35 USC § 112 rejections of the previous action are acknowledged, and the rejections are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, the claim reads “the processor being configured to” [line 3] and “display a recorded endoscopic image” [line 7]. This could be interpreted to be an inoperative invention rejected under 35 USC 101, as processors are not display devices. The applicant lacks support in their initial disclosure for such a device. Therefore, this is new matter. 
In regards to claim 9, the claim reads “the processor is further configured to display information indicating that observation has not been performed properly” [lines 2-4]. This could be interpreted to be an inoperative invention rejected under 35 USC 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 1, the claim reads “the processor being configured to” [line 3] and “display a recorded endoscopic image” [line 7]. This could be interpreted to be an inoperative invention rejected under 35 USC 101, as processors are not display devices. This could also be interpreted to be an obvious typographical error, where the applicant intended to indicate “cause a display device to display a recorded endoscopic image” on line 7 instead. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter interpretation is correct.  
	In regards to claim 1, the claim reads “generate an indicator to evaluate whether the observation has been properly performed” [lines 18-19]. This limitation is generally indefinite, failing to conform with current US practice. It appears to be a literal translation into English from a foreign document and is replete with unresolvable errors. Therefore, the claim is unclear. 
	In regards to claim 9, the claim reads “the processor is further configured to 
Before a proper rejection can be rendered, the subject matter encompassed by the claims on appeal must be reasonably understood without resort to speculation. Since independent claim 1 fails to satisfy the requirements of the second paragraph of 35 U.S.C. § 112, no rejection on the art may be rendered. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). See MPEP 2173.06
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 5 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 requires the storing of information in the time information storage unit comprises storing of information related to a cumulative display time of each endoscopic image. As this could be the same as the information stored in claim 1, this is not further limiting. 
Claim 8 requires that the processor determines whether other images have been observed properly based on time information of other images. As this determination has no output or defined process, this is equivalent to simply acquiring the time information, which is already done in claim 3 from which claim 8 depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AARON B FAIRCHILD/Examiner, Art Unit 3795